      Case 1:18-cv-05205-GBD-SLC Document 143 Filed 09/13/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DAVID BRAY,

                              Plaintiff,

       -v-
                                                       CIVIL ACTION NO.: 18 Civ. 5205 (GBD) (SLC)

                                                                             ORDER
PURPLE EAGLE ENTERTAINMENT, INC., et al.,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       On July 6, 2021, the Court ordered Plaintiff to request a Certificate of Default from the

Clerk of Court by July 13, 2021 and file a Motion for Default Judgment in accordance with the

Individual Practices of the Honorable George B. Daniels, Rule 55 of the Federal Rules of Civil

Procedure and S.D.N.Y. Local Rule 55 by July 27, 2021. (ECF No. 139 (the “Default Order” ()).

       Following the Default Order, Plaintiff filed a Proposed Clerk’s Certificate of Default (ECF

No. 141) and an Affirmation of counsel (these documents together, the “Default Application”)

(ECF No. 142). Plaintiff did not file a memorandum of law, affidavit from the Plaintiff, or exhibits

providing documentary support for the Default Application. In relevant part, the Affirmation

states that “[t]his action seeks judgment declaring Plaintiff owns the copyrights” to twenty listed

compositions, and proposes that because

       the full monetary value of the damages cannot be ascertained based on the
       documents that have been disclosed thusfar, Plaintiff intends to submit draft
       subpoenas for the Court to issue to various music distribution channels to obtain
       the accounting sought in the complaint. Once those documents are obtained,
       then an appropriate brief can be submitted to obtain a money judgment from the
       Court.
(ECF No. 142 ¶¶ 7–8).

       A default judgment entered on well-pleaded allegations in a complaint establishes a

defendant’s liability. See Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158

(2d Cir. 1992). A defendant’s default is deemed “a concession of all well-pleaded allegations of
      Case 1:18-cv-05205-GBD-SLC Document 143 Filed 09/13/21 Page 2 of 4

liability,” but it is not deemed an admission of damages. Rovio Ent., Ltd. v. Allstar Vending, Inc.,

97 F. Supp. 3d 536, 545 (S.D.N.Y. 2015). Although the default equates to a concession of the truth

of the allegations as to liability, a court must still examine the pleadings to determine whether a

plaintiff’s allegations are prima facie sufficient to demonstrate liability for the cause of action as

to which they are seeking a default judgment. See Taizhou Zhongneng Imp. & Exp. Co. v.

Koutsobinas, 509 F. App’x 54, 56 (2d Cir. 2013) (liability of defaulting defendant depends on

whether “allegations are sufficient to state a cause of action”); Lenard v. Design Studio, 889 F.

Supp. 2d 518, 528 (S.D.N.Y. 2012) (“Without a response from Defendants, this Court must first

determine whether the allegations in Plaintiff’s Complaint are sufficiently pleaded to establish

Defendants’ liability.”); Bleecker v. Zetian Sys., Inc., No. 12 Civ. 2151 (DLC), 2013 WL 5951162, at

*4–5 (S.D.N.Y. Nov. 1, 2013) (evaluating whether plaintiff had adequately pled federal jurisdiction

and elements of breach of contract claim).

       Once liability has been established, the court must “conduct an inquiry in order to

ascertain the amount of damages with reasonable certainty.” Am. Jewish Comm. v. Berman, No.

15 Civ. 5983 (LAK) (JLC), 2016 WL 3365313, at *3 (S.D.N.Y. June 15, 2016) (quoting Credit Lyonnais

Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999)), adopted by 2016 WL 4532201

(S.D.N.Y. Aug. 29, 2016). The plaintiff “bears the burden of establishing [its] entitlement to

recovery and thus must substantiate [its] claim with evidence to prove the extent of damages.”

Dunn v. Advanced Credit Recovery Inc., No. 11 Civ. 4023 (PAE) (JLC), 2012 WL 676350, at *2

(S.D.N.Y. Mar. 1, 2012). The plaintiff must demonstrate that the compensation it seeks “relate[s]

to the damages that naturally flow from the injuries pleaded.” Am. Jewish Comm., 2016 WL

3365313, at *3 (quoting Greyhound, 973 F.2d at 159). Where the damages are “not susceptible

to simple mathematical calculation, Federal Rule of Civil Procedure 55(b)(2) gives courts

discretion to determine whether an evidentiary hearing is necessary or whether to rely on
                                                  2
      Case 1:18-cv-05205-GBD-SLC Document 143 Filed 09/13/21 Page 3 of 4

detailed affidavits or documentary evidence.” Id. at *4 (internal citation omitted). If the

documents the plaintiff has submitted provide a “sufficient basis from which to evaluate the

fairness of” the requested damages, the court need not conduct an evidentiary hearing. Fustok

v. ContiCommodity Servs. Inc., 873 F.2d 38, 40 (2d Cir. 1989); see Transatlantic Marine Claims

Agency, Inc. v. Ace Shipping Corp., Div. of Ace Young Inc., 109 F.3d 105, 111 (2d Cir. 1997) (court

may determine appropriate damages based on affidavits and documentary evidence “as long as

[the court has] ensured that there [is] a basis for the damages specified in the default judgment”)

(internal citation omitted).

         Plaintiff’s application for a default judgment is DENIED WITHOUT PREJUDICE. Plaintiff’s

barebones submission — which is entirely lacking evidentiary support or a memorandum of law

— does not include sufficient evidence for the Court’s review, see Transatlantic Marine, 109 F.3d

at 111, and the Court declines Plaintiff’s invitation to effectively bifurcate the default judgment

procedure and initiate discovery after the Clerk’s entry of default.

         Instead, to the extent Plaintiff seeks the Court’s assistance with sending subpoenas to

third parties to ascertain its damages (the “Subpoenas”), Plaintiff may submit the Subpoenas for

the Court’s review and endorsement by Monday, September 27, 2021.

         After Plaintiff receives the responsive documents, it may renew its application for a

default judgment (the “Renewed Application”). By Monday, January 31, 2022, Plaintiff shall file

a status report advising the Court of the progress in collecting evidentiary support and projected

date for filing a renewed motion for default judgment.


Dated:          New York, New York
                September 13, 2021

                                                     SO ORDERED.



                                                 3
Case 1:18-cv-05205-GBD-SLC Document 143 Filed 09/13/21 Page 4 of 4

                                    _________________________
                                    SARAH L. CAVE
                                    United States Magistrate Judge




                                4
